t c memo united_states tax_court adan sucilla petitioner v commissioner of internal revenue respondent docket no filed date adan sucilla pro_se john m wall for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 a of dollar_figure and dollar_figure respectively the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the continued deficiencies were the result of the disallowance of expense deductions claimed on petitioner’s schedules c profit or loss from business attached to his and federal_income_tax returns the issues for decision after concession sec_2 are whether petitioner is entitled to various schedule c deductions we must further decide whether petitioner is liable for the accuracy- related penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed his petition he resided in fresno californa throughout and petitioner operated sucilla farm labor contractor a sole_proprietorship providing farm labor services in the fresno california area petitioner timely filed form sec_1040 u s individual_income_tax_return for taxable years and attached to the respective returns were schedules c pertaining to petitioner’s farm labor business petitioner reported gross_income of dollar_figure and total expense sec_1 continued taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2in a stipulation of settled issues petitioner concedes that he received and failed to report dollar_figure of cancellation_of_indebtedness_income for taxable_year of dollar_figure on his schedule c on his schedule c petitioner reported gross_income of dollar_figure and total expenses of dollar_figure petitioner did not keep separate books for his business he relied on bank statements subcontractor checks and receipts for his expenses he did however hire a certified_public_accountant to prepare his and federal_income_tax returns the internal_revenue_service agent who examined the returns found that all business income was reported accurately but not all expenses deducted could be substantiated because petitioner had either lost or misplaced a number of his receipts for out of a total of dollar_figure in expenses dollar_figure was not substantiated for out of a total of dollar_figure in expenses dollar_figure was not substantiated but the auditing agent allowed deductions totaling dollar_figure and dollar_figure for and respectively for previously unclaimed but allowable expenses on date respondent sent a notice_of_deficiency for petitioner’s and income_tax returns in his notice_of_deficiency respondent disallowed schedule c expense deductions totaling dollar_figure respondent also disallowed 3these disallowed deductions related to insurance expenses office expenses rent or lease for vehicles machinery and equipment expenses repairs and maintenance_expenses supplies expenses taxes and licenses expenses continued schedule c expense deductions totaling dollar_figure petitioner filed a timely petition with this court opinion i business deductions deductions are a matter of legislative grace and the taxpayer must prove he or she is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also continued meals and entertainment_expenses utility expenses and other expenses 4these disallowed deductions related to car and truck expenses legal and professional expenses rent or lease for vehicles machinery and equipment expenses repairs and maintenance_expenses and other expenses satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include among other things meals and entertainment_expenses and expenses for passenger automobiles see sec_274 280f d if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent cohan_rule 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir see also sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir sec_274 overrides the cohan_rule and thus specifically precludes the court from allowing a deduction for travel_expenses entertainment_expenses gifts and expenses with respect to sec_280f listed_property including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained other than those deductions respondent conceded petitioner failed to provide receipts logs books or any other kind of documentation to substantiate the deductions claimed on his and federal_income_tax returns without more information regarding the claimed deductions we sustain respondent’s determinations with regard to petitioner’s and federal_income_tax returns ii sec_6662 penalty sec_6662 and b imposes a 20-percent accuracy- related penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 petitioner accurately reported his income on his and federal_income_tax returns however petitioner was unable to substantiate various deductions claimed thus respondent calculated that petitioner understated his tax_liability by dollar_figure in and dollar_figure in petitioner had reported taxes of dollar_figure and dollar_figure on his and returns respectively the amount of each understatement was substantial because each exceeded the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure consequently respondent has satisfied his burden of production the accuracy-related_penalty is not imposed however with respect to any portion of the underpayment for which the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1 b income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner asserts that he acted with reasonable_cause and in good_faith pointing out that he accurately reported his gross business income he provided bank statements subcontractor checks and receipts to substantiate the deductions claimed to the best of his ability expense deductions previously unclaimed were allowed and he hired a certified_public_accountant to prepare his federal_income_tax returns for and given the circumstances we find petitioner acted with reasonable_cause and in good_faith although we would encourage him to keep better business records in the future accordingly we hold that petitioner is not liable for the accuracy-related_penalties under sec_6662 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
